Title: General Orders, 8 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Saturday May 8th 1779.
Parole Uzbeck.C. Signs Ushant Ulmer.


The Commander in Chief has the pleasure to inform the Army that a detachment of troops under the command of Colonel Van-Schaick marched from Fort-Schuyler the 19th of last month towards Onondaga a considerable indian settlement on the waters of Lake Ontario, which was intirely destroyed with a large quantity of Grain, Cattle Horses Arms and Ammunition except such part as could be conveniently brought off; Twelve of the Savages, mostly Warriors were killed and four and thirty made Prisoners; the rest saved themselves by a precipitate flight into the woods—This expedition was performed in about five days and an half, the distance going and returning one hundred and eighty miles & without the loss of a single man.
The good conduct, spirit, secrecy and dispatch with which the enterprise was executed do the highest honor to Colonel Van-Schaick and the officers and men under his command & merit the thanks of the Commander in Chief.
At a division General Court-Martial in Lord Stirlings division—Colonel Green President April 30th 1779.
Captains Jones and Mitchel of Colonel Gist’s regiment were tried for, “Beating a Sentry on his Post and a Corporal while on guard”—The Court having considered the charge and the evidence against Captain Jones are of opinion that his justification is sufficient and do acquit him.
The Court having considered the charge and the evidence against Captain Mitchel are of opinion that he is not guilty of the first part of the charge exhibited against him; They are likewise of opinion that Captain Mitchel’s justification to the second part of the charge is sufficient & do acquit him. The General is sorry to differ in opinion from the court & to find himself obliged to disapprove the sentences.
It was clearly proved that Captain Jones beat a Sentinel on his post and a corporal on his guard and that Captn Mitchel beat a corporal on his guard; tho’ it also appeared that those men were insolent and merited punishment; yet it ought not to have been of an arbitrary kind: They ought to have been confined and punished in a regular way, the sentinel being previously relieved.
The priveleges of guards and especially of sentries are very extensive in every Army, and it is necessary for the sake of order and security that they should be held inviolable, while at the same time any disorders they commit are doubly culpable and ought to be the more severely punished in a legal course—The Idea of inflicting personal punishment for personal insult was, in this instance, carried too far, and if the principle was established would be subversive of all military discipline.
Captains Jones and Mitchel are released from Arrest.
